*935OPINION.
Van Fossan:
The issues, and in all essential respects, the facts in this case, are identical with those presented in James Couzens, 11 B. T. A. 1040. The considerations which lead us to the conclusions announced in that decision apply with equal force and are controlling in the present case.
The fair market value on March 1, 1913, of the stock in the Ford Motor Co. owned by petitioner was $5,250,000, or at the rate of $10,000 per share.
Reviewed by the Board.

Judgment will be entered under Rule 50.

Smith, Morris, Arundell, and Milliken did not participate in the consideration or decision of this proceeding.